DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
Claim 7 recites that the ratio of BET specific surface / CTAB specific surface of at least 1.7 with the BET specific surface area being at least 135 m2/g and the CTAB surface area being at least 75 m2/g. Claim 1 from which claim 7 depends recites a BET specific surface in the range of 35 to 700 m2/g and a CTAB specific surface area from 30 to 400 m2/g. Thus, the BET and CTAB specific surface area ranges recited in claim 7 encompass values outside the scope of that recited in Claim 1, e.g. Claim 7 encompasses BET values of 800, 850, 900, etc., and CTAB values of 500, 600, etc., outside of that encompassed by claim 1. Therefore, claim 7 does not further limit the scope of claim 1 and the requirements of 35 U.S.C 112 (d) have not been met.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al (US 5,929,156) in view of Valero et al (US 2009/0214449).

Regarding claim 1, Fultz et al discloses a precipitated silica with a BET specific surface area in the range of about 50 to 261 m2/g, within the claimed range of 35 to 700 m2/g; a CTAB specific surface area of about 10 m2/g to less than 140 m2/g, overlapping the claimed range of from 30 to 400 m2/g; and a pore volume ratio of pores range from 175 to 275 Å in diameter to all pores less than 400 Å in diameter of about 10 to less than 50 %, i.e. 0.1 to 0.5, overlapping the recited range of at most 0.49 (Abstract).
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the silica possesses the carboxylic and/or carboxylate content as recited in the present claims.

Thus, it is noted that while the reference does not disclose the combination of three (3) polycarboxylic acid as recited in the present claims, the reference discloses that the precipitated silica comprises a carboxylate, where the carboxylate content based on carbon content in the range of at least 0.3 wt. %, within the recited range of at least 0.15 wt. % (Abstract, [0017], and [0042]). The reference discloses that the use of carboxylic acid or the carboxylate corresponding to the carboxylic acid can make it possible to improve the properties of the precipitated silica as filler, in particular reinforcing filler, in solid matrices ([0016] and [0037]).
Given that both Fultz et al and Valero et al are drawn to precipitated silica, and, given that Fultz et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the carboxylate content in precipitated silica as taught by Valero et al, it would therefore have been obvious to one of ordinary skill in the art to utilize 

Regarding claim 2, the combined disclosures of Fultz et al and Valero et al teach all the claim limitations as set forth above. As discussed above, Fultz et al discloses the ratio V2/V1 in the range of about 10 to less than 50 %, i.e. 0.1 to 0.5, overlapping the recited range of 0.2 to 0.49.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 3, the combined disclosures of Fultz et al and Valero et al teach all the claim limitations as set forth above. Additionally, Fultz et al discloses a DBP value in the range of about 160 to 310 cm3/100g, within the recited range of 140 to 350 ml/100g.

Regarding claim 5, the combined disclosures of Fultz et al and Valero et al teach all the claim limitations as set forth above. As discussed above, Fultz et al discloses that the silica has a BET surface area in the range of about 50 to 261 m2/g, overlapping the recited range of 120 to 300 m2/g. The CTAB of the silica is about 10 m2/g to less than 140 m2/g, overlapping the recited range of 100 to 300 m2/g. From the above the ratio of BET to CTAB is determined to be about [50 - 261] : [10 - 140) or about (0.35 – 26.1], overlapping the recited range of 0.8 to 1.3.
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, the combined disclosures of Fultz et al and Valero et al teach all the claim limitations as set forth above. As discussed above, Fultz et al discloses that the silica has a BET surface area in the range of about 50 to 261 m2/g, overlapping the recited range of 35 to 350 m2/g. The CTAB of the silica is about 10 m2/g to less than 140 m2/g, overlapping the recited range of from 30 to 350 m2/g. The DBP value of the silica is in the range of about 160 to 310 cm3/100g, overlapping the recited range of 160 to 300 ml/100g. The ratio V2/V1 is in the range of about 10 to less than 50 %, i.e. 0.1 to 0.5, overlapping the recited range of 0.19 to 0.46.
From the above the ratio of BET to CTAB is determined to be about [50 - 261] : [10 - 140) or about (0.35 – 26.1], overlapping the recited range of 0.8 to 1.1. Furthermore, the ration of DPB to CTAB is determined to be about [160 – 310] : [10 – 140) or about 16 – 2.14, overlapping the recited range of 1.2 to 2.4
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 7, the combined disclosures of Fultz et al and Valero et al teach all the claim limitations as set forth above. As discussed above, Fultz et al discloses that the silica a 2/g, overlapping the recited range of at least 135 m2/g. The CTAB of the silica is about 10 m2/g to less than 140 m2/g, overlapping the recited range of at least 75 m2/g. From the above the ratio of BET to CTAB is determined to be about [50 - 261] : [10 - 140) or about (5 – 1.86], overlapping the recited range of at least 1.7.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al (US 5,929,156) and Valero et al (US 2009/0214449) as applied to claims 1-4 and 5-7 above, and in view of Wehmeier et al (US 2011/0021801).

The discussion with respect to Fultz et al and Valero et al as set forth in Paragraph 10 above is incorporated here by reference.

Regarding claim 8, the combined disclosures of Fultz et al and Valero et al teach all the claim limitations as set forth above. However, Fultz et al does not disclose that the silica has an aluminum content measures as Al2O3 in the range of 0.1 to 5 wt. %.
Wehmeier et al discloses a precipitated silica has an Al2O3 content of 0.1 to 5.0 wt. %, identical to that claims ([0010]). The reference discloses that the increased aluminum content improves the crude mixture properties of a rubber mixture filled with such a silica ([0054]).
2O3 in precipitated silica as taught by Wehmeier et al, it would therefore have been obvious to one of ordinary skill in the art to include such alumina in the silica disclosed by Fultz et al with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive. 

Applicants argue that the combination of Fultz, Valero, and Jones does not disclose the mixture of polycarboxylic acids as recited in the present claims. However, it is noted that as set forth in the rejections above, the claims are rejected over Fultz in view of Valero. Secondly, as discussed in the rejections above, the instant claims recite that the precipitated silica comprises at least 0.15 wt. % based on total carbon content of a mixture of the adipic, glutaric and succinic acids and/or a carboxylate. Thus, the claims encompass an embodiment where the three (3) polycarboxylic acids are present in the amount of at least 0.15 wt. %, a carboxylate is present in the amount of at least 0.15 wt. %, or a combination of the three (3) polycarboxylic acids and a carboxylate are present in the amount of at least 0.15 wt. %.  Accordingly, the combination of the three (3) carboxylic acids is not required but instead any carboxylate in the amount of at least 0.15 wt. % satisfies the requirements of the claims. To that end it is noted that while Valero does not disclose the combination of the three (3) carboxylic acids, the reference discloses that the 

As evidence of unexpected results, Applicants point to Table II of the instant Specification which demonstrates that the silica in inventive Example 1 used in the composition of Example 2 makes it possible to improve the processing, reinforcement, and hysteresis properties of a rubber composition related to the control composition.  However, Applicants’ arguments regarding unexpected results of the claimed are not found to be persuasive for the following reasons. 

The Specification exemplifies a single inventive example comprising silica. Accordingly, the Examiner’s position remains that it is unclear if the obtained results are indicative of all silica encompassed by the present claims, or only for the particular exemplified silica exemplified in the instant Specification. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of BET, CTAB, acid content, etc.

Secondly, it is noted that Table II of instant Specification is drawn to a rubber composition comprising precipitated silica functionalized with 2-methylglutaric acid, ethylsuccinic acid, and adipic acid, while claim 1 is drawn to precipitated silica comprising the mixture of succinic, adipic, and glutaric acids and not a rubber composition. Accordingly, the example in the instant Specification is not commensurate in scope with the scope of the present claims. That is, claim 1 recites different polycarboxylic acids than those utilized in the inventive example and claim 1 is drawn to a precipitated silica and not a composition comprising the precipitated silica. Finally, it is noted that the example in the instant Specification does not exemplify a precipitated silica comprising a carboxylate. Accordingly, the example in the instant Specification is not commensurate in scope with the scope of the present claims.

Finally, it is noted that the combination of references, Fultz in view of Valero, discloses a precipitated silica comprising a carboxylate while the example in the instant Specification utilizes a precipitated silica functionalized with 2-methylglutaric acid, ethylsuccinic acid, and adipic acid and the example does not exemplify a silica functionalized with a carboxylate. Accordingly, the example in the instant Specification is not commensurate in scope with the scope of the closest prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767